COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-268-CR

 
EZRA 
CECIL HOWARD II                                                         APPELLANT
  
V.
  
THE STATE OF 
TEXAS                                                                  STATE
 
----------
FROM 
CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered appellant's “Motion To Dismiss Appeal.”  The motion 
complies with rule 42.2(a) of the rules of appellate procedure.  Tex. R. App. P. 42.2(a).  No decision of 
this court having been delivered before we received this motion, we grant the 
motion and dismiss the appeal.  See id.; Tex. R. App. P. 43.2(f).
   
  
                                                                  PER 
CURIAM
 
 
PANEL 
D:   CAYCE, C.J.; LIVINGSTON and DAUPHINOT JJ.
 
DO NOT 
PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
September 30, 2004.


NOTES
1.  
See Tex. R. App. P. 47.4.